OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: June 30 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Form N-PX Proxy Voting Records Fund Name: AAM/Cutwater Select Income Fund Reporting Period: 7/1/2013 - 06/30/2014 The Fund did not hold any voting securities during the period 7/1/13 to 6/30/14. AAM/Bahl & Gaynor Income Growth Fund Meeting Date Range: 07/01/2013 To 06/30/2014 THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 08-Oct-2013 ISIN US7427181091 Agenda 933868525 - Management Record Date 09-Aug-2013 Holding Recon Date 09-Aug-2013 City / Country / United States Vote Deadline Date 07-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Eliminate Supermajority Requirements Management For For 4. Adopt Non-Employee Director Plan Management For For 5. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 19-Sep-2013 19-Sep-2013 PAYCHEX, INC. Security Meeting Type Annual Ticker Symbol PAYX Meeting Date 16-Oct-2013 ISIN US7043261079 Agenda 933875671 - Management Record Date 19-Aug-2013 Holding Recon Date 19-Aug-2013 City / Country / United States Vote Deadline Date 15-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 26-Sep-2013 26-Sep-2013 AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 12-Nov-2013 ISIN US0530151036 Agenda 933881080 - Management Record Date 13-Sep-2013 Holding Recon Date 13-Sep-2013 City / Country / United States Vote Deadline Date 11-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ELLEN R. ALEMANY For For 2 GREGORY D. BRENNEMAN For For 3 LESLIE A. BRUN For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CARLOS A. RODRIGUEZ For For 10 GREGORY L. SUMME For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Adopt Omnibus Stock Option Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 22-Oct-2013 22-Oct-2013 CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management Record Date 20-Sep-2013 Holding Recon Date 20-Sep-2013 City / Country / United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Amend Stock Compensation Plan Management For For 3. 14A Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 01-Nov-2013 01-Nov-2013 MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2013 ISIN US5949181045 Agenda 933883185 - Management Record Date 13-Sep-2013 Holding Recon Date 13-Sep-2013 City / Country / United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors (Majority Voting) Management For For 2. Election of Directors (Majority Voting) Management For For 3. Election of Directors (Majority Voting) Management For For 4. Election of Directors (Majority Voting) Management For For 5. Election of Directors (Majority Voting) Management For For 6. Election of Directors (Majority Voting) Management For For 7. Election of Directors (Majority Voting) Management For For 8. Election of Directors (Majority Voting) Management For For 9. Election of Directors (Majority Voting) Management For For Approve Stock Compensation Plan Management For For 14A Executive Compensation Management For For Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 29-Oct-2013 29-Oct-2013 EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 04-Feb-2014 ISIN US2910111044 Agenda 933908292 - Management Record Date 26-Nov-2013 Holding Recon Date 26-Nov-2013 City / Country / United States Vote Deadline Date 03-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 D.N. FARR* For For 2 H. GREEN* For For 3 C.A. PETERS* For For 4 J.W. PRUEHER* For For 5 A.A. BUSCH III# For For 6 J.S. TURLEY# For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Corporate Governance Shareholder Against For 5. S/H Proposal - Political/Government Shareholder For Against 6. S/H Proposal - Political/Government Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 21-Jan-2014 22-Jan-2014 NOVARTIS AG Security 66987V109 Meeting Type Annual Ticker Symbol NVS Meeting Date 25-Feb-2014 ISIN US66987V1098 Agenda 933922280 - Management Record Date 16-Jan-2014 Holding Recon Date 16-Jan-2014 City / Country / United States Vote Deadline Date 19-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 Receive Consolidated Financial Statements Management For For 2 Approve Discharge of Board and President Management For For 3 Approve Allocation of Dividends on Shares Held By Company Management For For 4.A 14A Executive Compensation Management For For 4.B 14A Executive Compensation Management For For 5.A Election of Directors (Majority Voting) Management For For 5.B Election of Directors (Majority Voting) Management For For 5.C Election of Directors (Majority Voting) Management For For 5.D Election of Directors (Majority Voting) Management For For 5.E Election of Directors (Majority Voting) Management For For 5.F Election of Directors (Majority Voting) Management For For 5.G Election of Directors (Majority Voting) Management For For 5.H Election of Directors (Majority Voting) Management For For 5.I Election of Directors (Majority Voting) Management For For 5.J Election of Directors (Majority Voting) Management For For 5.K Election of Directors (Majority Voting) Management For For 6.A Election of Directors (Majority Voting) Management For For 6.B Election of Directors (Majority Voting) Management For For 6.C Election of Directors (Majority Voting) Management For For 6.D Election of Directors (Majority Voting) Management For For 7 Ratify Appointment of Independent Auditors Management For For 8 Miscellaneous Corporate Actions Management For For 9 Miscellaneous Corporate Actions Management Abstain Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 10-Feb-2014 10-Feb-2014 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Record Date 30-Dec-2013 Holding Recon Date 30-Dec-2013 City / Country / United States Vote Deadline Date 27-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. Adopt Majority Vote for Directors Management For For 3. Approve Charter Amendment Management For For 4. Approve Par Value Change Management For For 5. Ratify Appointment of Independent Auditors Management For For 6. 14A Executive Compensation Management For For 7. Adopt Stock Option Plan Management For For 8. S/H Proposal - Human Rights Related Shareholder Against For 9. S/H Proposal - Corporate Governance Shareholder Against For S/H Proposal - Corporate Governance Shareholder Abstain Against S/H Proposal - Access To Proxy Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 13-Feb-2014 14-Feb-2014 QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Record Date 06-Jan-2014 Holding Recon Date 06-Jan-2014 City / Country / United States Vote Deadline Date 03-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 1N. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. 14A Executive Compensation Vote Frequency Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 12-Feb-2014 13-Feb-2014 ANALOG DEVICES, INC. Security Meeting Type Annual Ticker Symbol ADI Meeting Date 12-Mar-2014 ISIN US0326541051 Agenda 933920072 - Management Record Date 10-Jan-2014 Holding Recon Date 10-Jan-2014 City / Country / United States Vote Deadline Date 11-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A) Election of Directors (Majority Voting) Management For For 1B) Election of Directors (Majority Voting) Management For For 1C) Election of Directors (Majority Voting) Management For For 1D) Election of Directors (Majority Voting) Management For For 1E) Election of Directors (Majority Voting) Management For For 1F) Election of Directors (Majority Voting) Management For For 1G) Election of Directors (Majority Voting) Management For For 1H) Election of Directors (Majority Voting) Management For For 1I) Election of Directors (Majority Voting) Management For For 1J) Election of Directors (Majority Voting) Management For For 2) 14A Executive Compensation Management For For 3) Amend Stock Compensation Plan Management For For 4) Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 22-Feb-2014 23-Feb-2014 U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management Record Date 18-Feb-2014 Holding Recon Date 18-Feb-2014 City / Country / United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 1N. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Establish Independent Chairman Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 20-Mar-2014 20-Mar-2014 SPECTRA ENERGY CORP Security Meeting Type Annual Ticker Symbol SE Meeting Date 15-Apr-2014 ISIN US8475601097 Agenda 933927634 - Management Record Date 18-Feb-2014 Holding Recon Date 18-Feb-2014 City / Country / United States Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder Against For 5. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 26-Mar-2014 26-Mar-2014 LYONDELLBASELL INDUSTRIES N.V. Security N53745100 Meeting Type Annual Ticker Symbol LYB Meeting Date 16-Apr-2014 ISIN NL0009434992 Agenda 933954287 - Management Record Date 19-Mar-2014 Holding Recon Date 19-Mar-2014 City / Country / United Kingdom Vote Deadline Date 14-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 2A. Election of Directors (Majority Voting) Management For For 2B. Election of Directors (Majority Voting) Management For For 2C. Election of Directors (Majority Voting) Management For For 2D. Election of Directors (Majority Voting) Management For For 2E. Election of Directors (Majority Voting) Management For For 3. Receive Directors' Report Management For For 4. Approve Director Liability Insurance Management For For 5. Approve Director Liability Insurance Management For For 6. Ratify Appointment of Independent Auditors Management For For 7. Ratify Appointment of Independent Auditors Management For For 8. Dividends Management For For 9. 14A Executive Compensation Management For For Allot Securities Management For For Allot Securities Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 28-Mar-2014 29-Mar-2014 THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 23-Apr-2014 ISIN US1912161007 Agenda 933928256 - Management Record Date 24-Feb-2014 Holding Recon Date 24-Feb-2014 City / Country / United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 1N. Election of Directors (Majority Voting) Management For For 1O. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Approve Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. S/H Proposal - Separate Chairman/Coe Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 03-Apr-2014 04-Apr-2014 GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 23-Apr-2014 ISIN US3696041033 Agenda 933932534 - Management Record Date 24-Feb-2014 Holding Recon Date 24-Feb-2014 City / Country / United States Vote Deadline Date 22-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management A1 Election of Directors (Majority Voting) Management For For A2 Election of Directors (Majority Voting) Management For For A3 Election of Directors (Majority Voting) Management For For A4 Election of Directors (Majority Voting) Management For For A5 Election of Directors (Majority Voting) Management For For A6 Election of Directors (Majority Voting) Management For For A7 Election of Directors (Majority Voting) Management For For A8 Election of Directors (Majority Voting) Management For For A9 Election of Directors (Majority Voting) Management For For A10 Election of Directors (Majority Voting) Management For For A11 Election of Directors (Majority Voting) Management For For A12 Election of Directors (Majority Voting) Management For For A13 Election of Directors (Majority Voting) Management For For A14 Election of Directors (Majority Voting) Management For For A15 Election of Directors (Majority Voting) Management For For A16 Election of Directors (Majority Voting) Management For For A17 Election of Directors (Majority Voting) Management For For B1 14A Executive Compensation Management For For B2 Ratify Appointment of Independent Auditors Management For For C1 S/H Proposal - Adopt Cumulative Voting Shareholder Against For C2 S/H Proposal - Report on Executive Compensation Shareholder Against For C3 S/H Proposal - Access To Proxy Shareholder Against For C4 S/H Proposal - Corporate Governance Shareholder For Against C5 S/H Proposal - Report on Executive Compensation Shareholder Against For C6 S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 31-Mar-2014 31-Mar-2014 JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 24-Apr-2014 ISIN US4781601046 Agenda 933933548 - Management Record Date 25-Feb-2014 Holding Recon Date 25-Feb-2014 City / Country / United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Report on Executive Compensation Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 01-Apr-2014 02-Apr-2014 LOCKHEED MARTIN CORPORATION Security Meeting Type Annual Ticker Symbol LMT Meeting Date 24-Apr-2014 ISIN US5398301094 Agenda 933939778 - Management Record Date 21-Feb-2014 Holding Recon Date 21-Feb-2014 City / Country / United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For 5. S/H Proposal - Corporate Governance Shareholder For Against 6. S/H Proposal - Executive Compensation Shareholder Against For 7. S/H Proposal - Executive Compensation Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 03-Apr-2014 03-Apr-2014 CULLEN/FROST BANKERS, INC. Security Meeting Type Annual Ticker Symbol CFR Meeting Date 24-Apr-2014 ISIN US2298991090 Agenda 933946406 - Management Record Date 07-Mar-2014 Holding Recon Date 07-Mar-2014 City / Country / United States Vote Deadline Date 23-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 R. DENNY ALEXANDER For For 2 CARLOS ALVAREZ For For 3 ROYCE S. CALDWELL For For 4 CRAWFORD H. EDWARDS For For 5 RUBEN M. ESCOBEDO For For 6 RICHARD W. EVANS, JR. For For 7 PATRICK B. FROST For For 8 DAVID J. HAEMISEGGER For For 9 KAREN E. JENNINGS For For 10 RICHARD M. KLEBERG, III For For 11 CHARLES W. MATTHEWS For For 12 IDA CLEMENT STEEN For For 13 HORACE WILKINS, JR. For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 29-Mar-2014 30-Mar-2014 GENUINE PARTS COMPANY Security Meeting Type Annual Ticker Symbol GPC Meeting Date 28-Apr-2014 ISIN US3724601055 Agenda 933928725 - Management Record Date 18-Feb-2014 Holding Recon Date 18-Feb-2014 City / Country / United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 DR. MARY B. BULLOCK For For 2 PAUL D. DONAHUE For For 3 JEAN DOUVILLE For For 4 GARY P. FAYARD For For 5 THOMAS C. GALLAGHER For For 6 GEORGE C. "JACK" GUYNN For For 7 JOHN R. HOLDER For For 8 JOHN D. JOHNS For For 9 MICHAEL M.E. JOHNS, M.D For For 10 R.C. LOUDERMILK, JR. For For 11 WENDY B. NEEDHAM For For 12 JERRY W. NIX For For 13 GARY W. ROLLINS For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 07-Apr-2014 07-Apr-2014 KIMBERLY-CLARK CORPORATION Security Meeting Type Annual Ticker Symbol KMB Meeting Date 01-May-2014 ISIN US4943681035 Agenda 933931253 - Management Record Date 03-Mar-2014 Holding Recon Date 03-Mar-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Corporate Governance Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 10-Apr-2014 10-Apr-2014 HCP, INC. Security 40414L109 Meeting Type Annual Ticker Symbol HCP Meeting Date 01-May-2014 ISIN US40414L1098 Agenda 933939603 - Management Record Date 07-Mar-2014 Holding Recon Date 07-Mar-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 10-Apr-2014 11-Apr-2014 HEALTH CARE REIT, INC. Security 42217K106 Meeting Type Annual Ticker Symbol HCN Meeting Date 01-May-2014 ISIN US42217K1060 Agenda 933943070 - Management Record Date 04-Mar-2014 Holding Recon Date 04-Mar-2014 City / Country / United States Vote Deadline Date 30-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Fix Number of Directors Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management Against Against 3. 14A Executive Compensation Management Against Against 4. Authorize Common Stock Increase Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 16-Apr-2014 16-Apr-2014 WISCONSIN ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol WEC Meeting Date 02-May-2014 ISIN US9766571064 Agenda 933938435 - Management Record Date 21-Feb-2014 Holding Recon Date 21-Feb-2014 City / Country / United States Vote Deadline Date 01-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 14-Apr-2014 14-Apr-2014 KRAFT FOODS GROUP, INC. Security 50076Q106 Meeting Type Annual Ticker Symbol KRFT Meeting Date 06-May-2014 ISIN US50076Q1067 Agenda 933938170 - Management Record Date 03-Mar-2014 Holding Recon Date 03-Mar-2014 City / Country / United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Political/Government Shareholder Against For 5. S/H Proposal - Political/Government Shareholder Against For 6. S/H Proposal - Environmental Shareholder Against For 7. S/H Proposal - Environmental Shareholder Against For 8. S/H Proposal - Animal Rights Shareholder Against For 9. Miscellaneous Corporate Actions Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 16-Apr-2014 17-Apr-2014 BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 06-May-2014 ISIN US0718131099 Agenda 933939487 - Management Record Date 10-Mar-2014 Holding Recon Date 10-Mar-2014 City / Country / United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Corporate Governance Shareholder For Against 5. S/H Proposal - Executive Compensation Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 10-Apr-2014 10-Apr-2014 BRISTOL-MYERS SQUIBB COMPANY Security Meeting Type Annual Ticker Symbol BMY Meeting Date 06-May-2014 ISIN US1101221083 Agenda 933943462 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management Against Against 4. S/H Proposal - Simple Majority Voting Shareholder For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 22-Apr-2014 22-Apr-2014 BCE INC. Security 05534B760 Meeting Type Annual Ticker Symbol BCE Meeting Date 06-May-2014 ISIN CA05534B7604 Agenda 933948361 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / Canada Vote Deadline Date 02-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 Election of Directors (Majority Voting) Management 1 B.K. ALLEN For For 2 A. BÉRARD For For 3 R.A. BRENNEMAN For For 4 S. BROCHU For For 5 R.E. BROWN For For 6 G.A. COPE For For 7 D.F. DENISON For For 8 I. GREENBERG For For 9 T.C. O'NEILL For For 10 J. PRENTICE For For 11 R.C. SIMMONDS For For 12 C. TAYLOR For For 13 P.R. WEISS For For 02 Ratify Appointment of Independent Auditors Management For For 03 14A Executive Compensation Management For For 4A S/H Proposal - Corporate Governance Shareholder Against For 4B S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 17-Apr-2014 17-Apr-2014 REALTY INCOME CORPORATION Security Meeting Type Annual Ticker Symbol O Meeting Date 06-May-2014 ISIN US7561091049 Agenda 933968022 - Management Record Date 06-Mar-2014 Holding Recon Date 06-Mar-2014 City / Country / United States Vote Deadline Date 05-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 15-Apr-2014 16-Apr-2014 PHILIP MORRIS INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol PM Meeting Date 07-May-2014 ISIN US7181721090 Agenda 933946444 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 06-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder For Against 5. S/H Proposal - Animal Rights Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 25-Apr-2014 25-Apr-2014 GLAXOSMITHKLINE PLC Security 37733W105 Meeting Type Annual Ticker Symbol GSK Meeting Date 07-May-2014 ISIN US37733W1053 Agenda 933948335 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 25-Apr-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Adopt Accounts for Past Year Management For For 2. Miscellaneous Corporate Actions Management For For 3. Miscellaneous Corporate Actions Management For For 4. Election of Directors (Majority Voting) Management For For 5. Election of Directors (Majority Voting) Management For For 6. Election of Directors (Majority Voting) Management For For 7. Election of Directors (Majority Voting) Management For For 8. Election of Directors (Majority Voting) Management For For 9. Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Ratify Appointment of Independent Auditors Management For For Approve Remuneration of Directors and Auditors Management For For Miscellaneous Corporate Actions Management For For Allot Securities Management For For Eliminate Pre-Emptive Rights Management For For Authorize Directors to Repurchase Shares Management For For Miscellaneous Corporate Actions Management For For Miscellaneous Corporate Actions Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 10-Apr-2014 11-Apr-2014 ABBVIE INC. Security 00287Y109 Meeting Type Annual Ticker Symbol ABBV Meeting Date 09-May-2014 ISIN US00287Y1091 Agenda 933942725 - Management Record Date 12-Mar-2014 Holding Recon Date 12-Mar-2014 City / Country / United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. Election of Directors Management 1 ROBERT J. ALPERN For For 2 EDWARD M. LIDDY For For 3 FREDERICK H. WADDELL For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 18-Apr-2014 19-Apr-2014 TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 09-May-2014 ISIN US8998961044 Agenda 933944200 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 08-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 1D Election of Directors (Majority Voting) Management For For 1E Election of Directors (Majority Voting) Management For For 1F Election of Directors (Majority Voting) Management For For 1G Election of Directors (Majority Voting) Management For For 1H Election of Directors (Majority Voting) Management For For 1I Election of Directors (Majority Voting) Management For For 1J Election of Directors (Majority Voting) Management For For 1K Election of Directors (Majority Voting) Management For For 2 14A Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 18-Apr-2014 18-Apr-2014 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 13-May-2014 ISIN US88579Y1010 Agenda 933944008 - Management Record Date 14-Mar-2014 Holding Recon Date 14-Mar-2014 City / Country / United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Corporate Governance Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 23-Apr-2014 24-Apr-2014 ARTHUR J. GALLAGHER & CO. Security Meeting Type Annual Ticker Symbol AJG Meeting Date 13-May-2014 ISIN US3635761097 Agenda 933955950 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 12-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 22-Apr-2014 23-Apr-2014 ALTRIA GROUP, INC. Security 02209S103 Meeting Type Annual Ticker Symbol MO Meeting Date 14-May-2014 ISIN US02209S1033 Agenda 933956801 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 13-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Animal Rights Shareholder Against For 5. S/H Proposal - Political/Government Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 23-Apr-2014 24-Apr-2014 VENTAS, INC. Security 92276F100 Meeting Type Annual Ticker Symbol VTR Meeting Date 15-May-2014 ISIN US92276F1003 Agenda 933951938 - Management Record Date 17-Mar-2014 Holding Recon Date 17-Mar-2014 City / Country / United States Vote Deadline Date 14-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 25-Apr-2014 26-Apr-2014 MATTEL, INC. Security Meeting Type Annual Ticker Symbol MAT Meeting Date 16-May-2014 ISIN US5770811025 Agenda 933955897 - Management Record Date 21-Mar-2014 Holding Recon Date 21-Mar-2014 City / Country / United States Vote Deadline Date 15-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Establish Independent Chairman Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 29-Apr-2014 29-Apr-2014 ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 21-May-2014 ISIN US6826801036 Agenda 933966078 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 20-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Report/Reduce Greenhouse Gas Emissions Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 02-May-2014 03-May-2014 NEXTERA ENERGY, INC. Security 65339F101 Meeting Type Annual Ticker Symbol NEE Meeting Date 22-May-2014 ISIN US65339F1012 Agenda 933956611 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Eliminate Supermajority Vote Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 06-May-2014 07-May-2014 INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 22-May-2014 ISIN US4581401001 Agenda 933962854 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 07-May-2014 08-May-2014 MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 22-May-2014 ISIN US5801351017 Agenda 933967854 - Management Record Date 24-Mar-2014 Holding Recon Date 24-Mar-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Approve Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. S/H Proposal - Corporate Governance Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 06-May-2014 06-May-2014 THE WILLIAMS COMPANIES, INC. Security Meeting Type Annual Ticker Symbol WMB Meeting Date 22-May-2014 ISIN US9694571004 Agenda 933985294 - Management Record Date 01-Apr-2014 Holding Recon Date 01-Apr-2014 City / Country / United States Vote Deadline Date 21-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Employee Stock Purchase Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. 14A Executive Compensation Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 06-May-2014 06-May-2014 MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 27-May-2014 ISIN US58933Y1055 Agenda 933975180 - Management Record Date 31-Mar-2014 Holding Recon Date 31-Mar-2014 City / Country / United States Vote Deadline Date 23-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. S/H Proposal - Corporate Governance Shareholder For Against 5. S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 09-May-2014 09-May-2014 CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 28-May-2014 ISIN US1667641005 Agenda 933978011 - Management Record Date 02-Apr-2014 Holding Recon Date 02-Apr-2014 City / Country / United States Vote Deadline Date 27-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For 4. S/H Proposal - Political/Government Shareholder Against For 5. S/H Proposal - Political/Government Shareholder Against For 6. S/H Proposal - Environmental Shareholder Against For 7. S/H Proposal - Establish Independent Chairman Shareholder For Against 8. S/H Proposal - Rights To Call Special Meeting Shareholder Against For 9. S/H Proposal - Environmental Shareholder Against For S/H Proposal - Corporate Governance Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 14-May-2014 14-May-2014 BLACKROCK, INC. Security 09247X101 Meeting Type Annual Ticker Symbol BLK Meeting Date 29-May-2014 ISIN US09247X1019 Agenda 933980193 - Management Record Date 03-Apr-2014 Holding Recon Date 03-Apr-2014 City / Country / United States Vote Deadline Date 28-May-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 1K. Election of Directors (Majority Voting) Management For For 1L. Election of Directors (Majority Voting) Management For For 1M. Election of Directors (Majority Voting) Management For For 2. Amend Stock Compensation Plan Management For For 3. Approve Stock Compensation Plan Management Against Against 4. 14A Executive Compensation Management Against Against 5. Ratify Appointment of Independent Auditors Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed AAM/BAHL & GAYNOR INCOME GROWTH FUND UMB BANK, N.A. 0 15-May-2014 15-May-2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 22, 2014 * Print the name and title of each signing officer under his or her signature.
